In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00104-CV


                             STEVEN DENNY, APPELLANT

                                             V.

                            LAWRENCE M. DOSS, APPELLEE

                On Appeal from the 251st District Court, Potter County, Texas
      Trial Court No. 109,616-CV, Honorable W. Stacy Trotter, Presiding by Assignment

                                       April 7, 2020

                                         ORDER
                  Before QUINN, C.J., PIRTLE, PARKER, and DOSS, JJ.

       The foregoing matter involves an appeal from a final judgment voiding a primary

election for Justice, Place 4, Court of Appeals for the Seventh District of Texas. Being

justices on that Court of Appeals or a litigant in the underlying suit, each member of the

Court has recused herself or himself from the cause. Accordingly, the appeal is referred

to the Texas Supreme Court for transfer to another court of appeals or for the assignment

of three justices to entertain it, as that Court deems appropriate.



                                                                Per Curiam